DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting features” in claim 51.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shirin Bozorgui on June 18, 2021.
The application has been amended as follows: 

In claim 1, please amend the limitation that begins at line 18 as follows:
“wherein some of the second plurality of module-receiving portions formed in the second support layer are non-aligned with the first plurality of module-receiving portions formed in the first support layer such that a simulated tumor module selected from the plurality of simulated tumor modules inserted into a non-aligned module-receiving portion of the second plurality of module-receiving portions is buried inside the second support layer; . . . .”
50. (Currently amended) The modular simulated tissue construct of claim 48 wherein:
each module-receiving portion of the first and second pluralities of module-receiving portions defines a cavity having an opening in their respective first surface that extends into the first support layer and second support layer, respectively, of the module support;
and
the bottom wall is formed at a different depth in the first and second support layers of the module support for each plurality of module-receiving portions.
 58. (Currently amended) The modular simulated tissue construct of claim 48 wherein a simulated tumor module of the plurality of simulated tumor modules inserted into a module-receiving portion of the module support is surgically accessible from the top surface and the bottom surface of the module support, providing a bi-directional construct.
61. (Currently amended) The modular simulated tissue construct of claim 60 wherein:
the simulated tissue portion comprises a base layer and a defect layer overlaid onto the base layer;
Page 6 of 17Application No.: 14/940,444Amendment dated: June 8, 2021Reply to Office Action of March 8, 2021the defect layer is located above and connected to the base layer such that a bottom surface of the defect layer contacts a top surface of the base layer, the defect layer having a thickness between a top surface and bottom surface and including at least one defect; and
the at least one defect defines at least one gap having an opening at the top surface of the defect layer.
66. (Currently amended) The modular simulated tissue construct of claim 65 wherein:
layer;
the at least one simulated tumor is disposed between the defect layer and the cover layer; and 
the at least one simulated tumor has a planar or spherical shape, the spherical tumor [[is]]being configured as a raised portion or protuberance in the simulated tissue portion once covered by the cover layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found is U.S. Patent No. 4,737,109, to Abramson, which discloses a modular simulated tissue construct with recesses in a multi-layer structure and corresponding insertable lesions/tumors for practicing breast cancer detection (FIGS. 1, 4, Abstract). However, neither Abramson nor any other prior art found discloses module-receiving portions in a second layer underneath a first layer that are non-aligned with module-receiving portions in the first layer such that a simulated tumor module inserted into one of the non-aligned module-receiving portions in the second layer is buried in the second layer. In other words, the simulated tumor module is at least partially obscured by the first layer due to the non-alignment when the second layer is viewed from the top of the construct through the module-receiving portions of the first layer. Further, no prior art found suggests this feature.
Therefore, claim 48 is allowed. Likewise, claims 49-67 are allowed by virtue of their dependencies of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JENNIFER L KORB/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715